DETAILED ACTION
Claims 1-15 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6, and dependents thereof, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the system being “configured to classroom vacancy determination”. Examples in the specification are detailed in [0009] reciting the claim language verbatim, however a description of how the claimed system is used to determine a classroom vacancy is not provided in the specification. To remedy such issue, examiner suggests narrowing the scope of the claim to remove the limitation or pointing to the paragraphs of the specification where such a limitation is sufficiently described in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 and dependents thereof are rejected because the claims recites both statutory and non-statutory subject matter. The claim recites “a computer readable storage medium” having program instructions executable by a device absent any non-transitory media on the program instructions are embodied, such as a non-transitory computer readable medium. Therefore, the claim may in the broadest reasonable interpretation be directed to, for example, a carrier wave, which does not fall under one of the four statutory categories of invention. Therefore, claim 11 and dependents thereof are rejected as being directed to nonstatutory subject matter. 
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 6, and 11 recite an abstract idea of matching a student to a tutor based on criteria which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
A tutor rating method for brokered tutor matching the method comprising: 
receiving from over a computer communications network in memory of a host computer, a tutoring request for tutoring services from a student registered for a selection of courses at an academic institution, the request specifying one of the courses, a time of tutoring and duration of tutoring wherein a teacher or administrator receives a tutoring request from a student for a particular course and including the time and duration the student would like to schedule the tutoring request;
identifying a set of tutors each registered in the host computer to perform tutoring in the specified one of the courses as having previously completed coursework in the specified one of the courses and having achieved a threshold grade in the specified one of the courses wherein the teacher or administrator finds or remembers a list of students who have already completed the class with a good grade (e.g., an A); 
retrieving a rating for each one of the tutors in the set wherein teach tutor has a rating derived from past tutoring sessions in their profile on the sheet of paper or remembered by the teacher/administrator; 
matching the student with a highest rated one of the tutors in the set wherein the teacher or administrator finds the tutor with the highest rating; 
assigning the matched tutor as a tutor providing the tutoring services at the time of tutoring wherein the teacher or administrator schedules the meeting with the tutor and the student at the requested time for the requested duration.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a tutor matching and scheduling interaction of an administrator assigning a tutor to a students’ request, and (2) the mental process a teacher/administrator takes to schedule a tutor to meet a student’s tutor request. That is, other than reciting a “computerized” method, and “receiving [data] from over a computer communications network of a host computer”, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a host computer with a memory and a processor, which communicates with remote computing devices and a database over a network to perform the claimed method steps. The host and remote computer devices and database are all recited at a high-level of generality (e.g., generic directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to perform tutor matching, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 6, which has explicit, additional limitations when compared to claims 1 and 11, merely recites "a host computing system comprising one or more computing servers, each with memory and at least one processor, the system comprising a multiplicity of communicative links with a corresponding multiplicity of remote computing devices over a computer communications network" which is recited as pertaining to generic purpose computers communicating information over a network as per TLI Communications, Symantec, OIP Techs., Inc., v. Amazon.com, and buySAFE, Inc. v. Google, Inc. The implied user interface is a ubiquitous technology in the modern era, where web tablet devices are prolific across at least the educational industry as per Ameranth, TLI Communications, and Affinity Labs V. Amazon. The storage and retrieval of data from a database is deemed conventional as per Versata Dev. Group, Inc. v. SAP Am., Inc. and Alice. Furthermore, to the extent to which the application claims that the processor identifies tutors satisfying search criteria is deemed conventional as per Flook and Cancorp, and is officially noted as conventional herein. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-5 simply further exemplify aspects of the abstract tutor assignment method and mental processes performed therein. Counterparts in other claim sets recite similar features. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US Pub. 2020/0098073 A1) in view of Chulet (US Pub. 2007/0020604 A1), in further view of Epshteyn et al. (US Pub. 2015/0127340 A1), and Almassizadeh et al. (US Pub. 2018/0301048 A1).
In Claim 1, Le et al. discloses: a tutor rating method for brokered tutor matching (at least at Figures 1-3 and ¶ [0005]-[0007], wherein Le et al. discloses a system for matching tutors to student requests. Wherein a central server (140) includes a database (180) including student and tutor informational records. Wherein students use their devices (115) to request tutoring from the server from registered tutors using devices (125). Wherein the server matches tutors to students based on the request characteristics and tutor rankings in Figures 2-3 and [0025]-[0050]. Wherein by performing all of the claimed steps the system is thereby configured for performing classroom vacancy determination see MPEP §2112.01. See also MPEP §2111.02 where the limitation fails to receive patentable weight under intended use), the method comprising: 
receiving from over a computer communications network in memory of a host computer, a tutoring request for tutoring services from a student [], the request specifying one of [a] course [subject matter to study from an academic institution], a time of tutoring and duration of tutoring (at least at ¶ [0028], wherein the student device sends a request to the server requesting scheduling a tutor at a ; 
identifying a set of tutors each registered in the host computer to perform tutoring in the specified one of the courses as [being registered to teach] the specified one of the courses […] (at least at [0030], wherein the set of tutors stored which match the subject matter and scheduled time are retrieved by the server); 
retrieving a rating for each one of the tutors in the set (at least at [0031] and Figure 3 wherein each tutor within the list which meets the criteria are ranked based on various ratings in [0032]-[0038]); 
matching the student with a highest rated one of the tutors in the set (at least at ¶ [0040] wherein the server returns a list of tutors matching the request to the student with the highest rated tutor ordered first); 
assigning the matched tutor as a tutor providing the tutoring services at the time of tutoring (at least at [0040]-[0044] wherein when a student selects the highest ranked tutor as their chosen tutor and the tutor affirms then the tutor is selected for providing the tutoring services at the scheduled time of tutoring).
Le et al. is arguably silent on the student being registered for a list of courses at an academic institution and the request specifying the at least one course, but Chulet teaches: [a course based tutoring academic institution, comprising] each of the records comprising a course listing of courses for which the different student is registered at an academic institution… (at least at Figure 1a, wherein the central system (103) provides an e-learning institution to students around the work and keeps track of which courses each student is currently taking in [0054], [0080], etc.); receiving … a tutoring request for tutoring services from a student registered for a selection of courses at an academic institution, the request specifying one of the courses (at least at [0050]-[0051], wherein a student can request tutoring for a particular course they are taking within the e-learning system, wherein tutors who are available for a particular course are matched with the student).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Le et al. to have the student be take a plurality of courses from an academic instruction and receive tutoring on one of the courses, as Chulet et al. for the purpose of enabling a student be a part of an online learning system which provides a large body of topics to study and receiving tutoring requests directly related to these topics for the benefit of enabling the student to study and gain credits for any topic they desire and receive more relevant tutoring from tutors prepared for the exact course they are studying.
Le et al. is arguably silent on the tutors being registered based on previously completing coursework with a course and achieving a threshold grade therein, but Epshteyn et al. teaches: [a tutor registration process, comprising] identifying a set of tutors each registered in the host computer to perform tutoring in the specified one of the courses as having previously completed coursework in the specified one of the courses and having achieved a threshold grade in the specified one of the courses (at least at [0981]-[0983], wherein tutors are selected for a course based on the tutor achieving a certain grade in a prior class or a first portion of the class).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Le et al. to have the tutors be registered based on achieving a threshold grade in the course being taken by the student, as taught by Epshteyn et al. for the purpose of ensuring that the tutors are qualified in the specific course in which the student is requesting help for the benefit of increasing the likelihood that the student receives a tutor with the qualifications needed to answer their questions.
Le et al. is also arguably silent on the request including a duration of time, but Almassizadeh et al. teaches: [a tutor system, storing] the request specifying … a duration of tutoring (at least at [0006], [0114], Figure 4, etc. wherein the scheduled tutoring time also includes a duration).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Le et al. to have tutoring request also specify a duration, as taught by Almassizadeh et al. for the purpose of managing student and tutor expectations and thereby avoiding scheduling conflicts or sessions which too long or too short.
In re Claim 2, the previous combination of Le et al., Chulet, Epshteyn et al., and Almassizadeh et al. as applied to claim 1 discloses the claimed invention as shown above. Le et al. further discloses: wherein the retrieved rating for a corresponding one of the tutors is an average of all ratings assigned to the corresponding one of the tutors by past students who had received tutoring from the corresponding one of the tutors (at least at Figure 3 and ¶ [0034], wherein the system retrieves an average rating of all ratings assigned to a particular student by past students who received tutoring from the tutor. Wherein  this is used in the final rating of the tutor in (360) ).
In re Claim 3, the previous combination of Le et al., Chulet, Epshteyn et al., and Almassizadeh et al. as applied to claim 1 discloses the claimed invention as shown above. Le et al. further discloses: wherein the retrieved rating for a corresponding one of the tutors is an average of all ratings assigned to the corresponding one of the tutors by past students who had received tutoring in the specified one of the courses from the corresponding one of the tutors (at least at Figure 3 and ¶ [0035]-[0036], wherein the system retrieves an average rating of all ratings assigned to a particular student by past students who received tutoring from the tutor in a particular subject/sub-subject which may be associated with a course as in [0027]-[0028]. Wherein this is used in the final rating of the tutor in (360). See also Chulet as combined above wherein the subject matter is associated with a course).
In re Claim 4, the previous combination of Le et al., Chulet, Epshteyn et al., and Almassizadeh et al. as applied to claim 1 discloses the claimed invention as shown above. Le et al. further discloses: wherein the retrieved rating for a corresponding one of the tutors is a weighted composition of a [] weighted average of all ratings assigned to the corresponding one of the tutors by past students who had received tutoring from the corresponding one of the tutors, in combination with a [] weighted average of all ratings assigned to the corresponding one of the tutors by past students who had received tutoring in the specified one of the courses from the corresponding one of the tutors (at least at Figure 3 and ¶ [0038], wherein the system retrieves an average rating of all ratings assigned to a particular student by past students who received tutoring from the tutor and an average of all ratings from students who the tutor tutored in the specifically requested subject/sub-subject which may be associated with a course as in [0027]-[0028]. Wherein these two averages are weighted and used in the final rating of the tutor in [0038] and (360). See also Chulet as combined above wherein the subject matter is associated with a course.).
Le et al. is arguably silent on the tutors total rating average being lower than the tutors total rating average for the particular subject/course, however, the examiner takes OFFICIAL NOTICE that the concept and advantages of weighting a total tutor rating average lower than a tutor rating average for a requested subject and/or a tutor having a lower total rating average than a subject specific rating average Le et al., by having the total tutor rating average be lower than the subject specific rating average when calculating a final rating, to obtain predictable results of the final rating being primarily boosted by the subject specific rating.
In Claim 6, Le et al. discloses: a data processing system configured for classroom vacancy determination in brokered tutor matching (at least at Figures 1-3 and ¶ [0005]-[0007], wherein Le et al. discloses a system for matching tutors to student requests. Wherein a central server (140) includes a database (180) including student and tutor informational records. Wherein students use their devices (115) to request tutoring from the server from registered tutors using devices (125). Wherein the server matches tutors to students based on the request characteristics and tutor rankings in Figures 2-3 and [0025]-[0050]. Wherein by performing all of the claimed steps the system is thereby configured for performing classroom vacancy determination see MPEP §2112.01. See also MPEP §2111.02 where the limitation fails to receive patentable weight under intended use), the system comprising: 
a host computing system comprising one or more computing servers, each with memory and at least one processor, the system comprising a multiplicity of communicative links with a corresponding multiplicity of remote computing devices over a computer communications network (at least at host server (140) in Figure 1 and [0056], [0019]-[0022], which includes a processor and memory and links with remote computing devices (115, 125) to schedule tutoring sessions between students and tutors);  
1948566-0003U3 Patent Applicationa database coupled to the host computing system, the database comprising a multiplicity of records, each corresponding to a different student, each of the records comprising […], a demographic profile of the different student and […], the database further comprising a registry of different tutors able to provide tutoring services in connection with different academic topics (at least at database (180) which includes records about students including demographic information in [0026] and tutors suitable for different subjects [0027]); 
a tutor matching module executing in memory of the host computing system (at least at the tutor service (170) in Figure 1 and [0021], [0025], [0032], etc. which performs the steps in Figures 2-3), the module comprising computer program instructions enabled during execution in the host computing system to perform: 
receiving from over a computer communications network in memory of a host computer, a tutoring request for tutoring services from a student [], the request specifying one of [a] course [subject matter to study from an academic institution], a time of tutoring and duration of tutoring (at least at ¶ [0028], wherein the student device sends a request to the server requesting scheduling a tutor at a particular date and time, the request including a subject area they would like to be tutored in selected from a list including topics within a specific course from a university or institution in [0027]); 
identifying a set of tutors each registered in the host computer to perform tutoring in the specified one of the courses as [being registered to teach] the specified one of the courses […] (at least at [0030], wherein the set of tutors stored which match the subject matter and scheduled time are retrieved by the server); 
retrieving a rating for each one of the tutors in the set (at least at [0031] and Figure 3 wherein each tutor within the list which meets the criteria are ranked based on various ratings in [0032]-[0038]); 
matching the student with a highest rated one of the tutors in the set (at least at ¶ [0040] wherein the server returns a list of tutors matching the request to the student with the highest rated tutor ordered first); 
assigning the matched tutor as a tutor providing the tutoring services at the time of tutoring (at least at [0040]-[0044] wherein when a student selects the highest ranked tutor as their chosen tutor and the tutor affirms then the tutor is selected for providing the tutoring services at the scheduled time of tutoring).
Le et al. is arguably silent on the student being registered for a list of courses at an academic institution and the request specifying the at least one course, but Chulet teaches: [a course based tutoring academic institution, comprising] each of the records comprising a course listing of courses for which the different student is registered at an academic institution… (at least at Figure 1a, wherein the central system (103) provides an e-learning institution to students around the work and keeps track of which courses each student is currently taking in [0054], [0080], etc.); receiving … a tutoring request for tutoring services from a student registered for a selection of courses at an academic institution, the request specifying one of the courses (at least at [0050]-[0051], wherein a student can request tutoring for a particular course they are taking within the e-learning system, wherein tutors who are available for a particular course are matched with the student).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Le et al. to have the student be take a plurality of courses from an academic instruction and receive tutoring on one of the courses, as taught by Chulet et al. for the purpose of enabling a student be a part of an online learning system which provides a large body of topics to study and receiving tutoring requests directly related to these topics for the benefit of enabling the student to study and gain credits for any topic they desire and receive more relevant tutoring from tutors prepared for the exact course they are studying.
Le et al. is arguably silent on the tutors being registered based on previously completing coursework with a course and achieving a threshold grade therein, but Epshteyn et al. teaches: [a tutor registration process, comprising] identifying a set of tutors each registered in the host computer to perform tutoring in the specified one of the courses as having previously completed coursework in the specified one of the courses and having achieved a threshold grade in the specified one of the courses (at least at [0981]-[0983], wherein tutors are selected for a course based on the tutor achieving a certain grade in a prior class or a first portion of the class).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Le et al. to have the tutors be registered based on achieving a threshold grade in the course being taken by the student, as taught by Epshteyn et al. for the purpose of ensuring that the tutors are qualified in the specific course in which the student is requesting help for the benefit of increasing the likelihood that the student receives a tutor with the qualifications needed to answer their questions.
Le et al. is also arguably silent on the database including the number of credits available by the student in procuring tutoring services, but Almassizadeh et al. teaches: [a tutor system, storing] identifying an indication of a number of credits available for use by the different student in procuring tutoring services (at least at Figure 6 and 77-79, wherein a student has a certain number of tutoring sessions per month .
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Le et al. to have students purchase credits for use in procuring tutoring sessions, as taught by Almassizadeh et al. for the purpose of enabling the system and tutors to be compensated for their efforts and enabling students to easily keep track of how many session they may request for the benefit of motivating high quality tutors to engage with the system and avoid misunderstandings as to how many sessions a student may request.
Le et al. is also arguably silent on the request including a duration of time, but Almassizadeh et al. teaches: [a tutor system, storing] the request specifying … a duration of tutoring (at least at [0006], [0114], Figure 4, etc. wherein the scheduled tutoring time also includes a duration).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Le et al. to have tutoring request also specify a duration, as taught by Almassizadeh et al. for the purpose of managing student and tutor expectations and thereby avoiding scheduling conflicts or sessions which too long or too short.
In re Claim 7, the previous combination of Le et al., Chulet, Epshteyn et al., and Almassizadeh et al. as applied to claim 6 discloses the claimed invention as shown above. Le et al. further discloses: wherein the retrieved rating for a corresponding one of the tutors is an average of all ratings assigned to the corresponding one of the tutors by past students who had received tutoring from the corresponding one of the tutors (at least at Figure 3 and ¶ [0034], wherein the system retrieves an average rating of all ratings assigned to a particular student by past students who received tutoring from the tutor. Wherein  this is used in the final rating of the tutor in (360) ).
In re Claim 8, the previous combination of Le et al., Chulet, Epshteyn et al., and Almassizadeh et al. as applied to claim 6 discloses the claimed invention as shown above. Le et al. further discloses: wherein the retrieved rating for a corresponding one of the tutors is an average of all ratings assigned to the corresponding one of the tutors by past students who had received tutoring in the specified one of the courses from the corresponding one of the tutors (at least at Figure 3 and ¶ [0035]-[0036], wherein the system retrieves an average rating of all ratings assigned to a particular student by past students who Chulet as combined above wherein the subject matter is associated with a course).
In re Claim 9, the previous combination of Le et al., Chulet, Epshteyn et al., and Almassizadeh et al. as applied to claim 6 discloses the claimed invention as shown above. Le et al. further discloses: wherein the retrieved rating for a corresponding one of the tutors is a weighted composition of a [] weighted average of all ratings assigned to the corresponding one of the tutors by past students who had received tutoring from the corresponding one of the tutors, in combination with a [] weighted average of all ratings assigned to the corresponding one of the tutors by past students who had received tutoring in the specified one of the courses from the corresponding one of the tutors (at least at Figure 3 and ¶ [0038], wherein the system retrieves an average rating of all ratings assigned to a particular student by past students who received tutoring from the tutor and an average of all ratings from students who the tutor tutored in the specifically requested subject/sub-subject which may be associated with a course as in [0027]-[0028]. Wherein these two averages are weighted and used in the final rating of the tutor in [0038] and (360). See also Chulet as combined above wherein the subject matter is associated with a course.).
Le et al. is arguably silent on the tutors total rating average being lower than the tutors total rating average for the particular subject/course, however, the examiner takes OFFICIAL NOTICE that the concept and advantages of weighting a total tutor rating average lower than a tutor rating average for a requested subject and/or a tutor having a lower total rating average than a subject specific rating average were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Le et al., by having the total tutor rating average be lower than the subject specific rating average when calculating a final rating, to obtain predictable results of the final rating being primarily boosted by the subject specific rating.
In Claim 11, Le et al. discloses: a computer program product for tutor rating in brokered tutor matching, the computer program product including a computer readable storage medium having program instructions embodied therewith (at least at Figures 1-3 and ¶ [0005]-[0007], wherein Le et al. discloses a system for matching tutors to student requests. Wherein a central server (140) includes a database (180) , the program instructions executable by a device to cause the device to perform a method including: 
receiving from over a computer communications network in memory of a host computer, a tutoring request for tutoring services from a student [], the request specifying one of [a] course [subject matter to study from an academic institution], a time of tutoring and duration of tutoring (at least at ¶ [0028], wherein the student device sends a request to the server requesting scheduling a tutor at a particular date and time, the request including a subject area they would like to be tutored in selected from a list including topics within a specific course from a university or institution in [0027]); 
identifying a set of tutors each registered in the host computer to perform tutoring in the specified one of the courses as [being registered to teach] the specified one of the courses […] (at least at [0030], wherein the set of tutors stored which match the subject matter and scheduled time are retrieved by the server); 
retrieving a rating for each one of the tutors in the set (at least at [0031] and Figure 3 wherein each tutor within the list which meets the criteria are ranked based on various ratings in [0032]-[0038]); 
matching the student with a highest rated one of the tutors in the set (at least at ¶ [0040] wherein the server returns a list of tutors matching the request to the student with the highest rated tutor ordered first); 
assigning the matched tutor as a tutor providing the tutoring services at the time of tutoring (at least at [0040]-[0044] wherein when a student selects the highest ranked tutor as their chosen tutor and the tutor affirms then the tutor is selected for providing the tutoring services at the scheduled time of tutoring).
Le et al. is arguably silent on the student being registered for a list of courses at an academic institution and the request specifying the at least one course, but Chulet teaches: [a course based tutoring each of the records comprising a course listing of courses for which the different student is registered at an academic institution… (at least at Figure 1a, wherein the central system (103) provides an e-learning institution to students around the work and keeps track of which courses each student is currently taking in [0054], [0080], etc.); receiving … a tutoring request for tutoring services from a student registered for a selection of courses at an academic institution, the request specifying one of the courses (at least at [0050]-[0051], wherein a student can request tutoring for a particular course they are taking within the e-learning system, wherein tutors who are available for a particular course are matched with the student).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Le et al. to have the student be take a plurality of courses from an academic instruction and receive tutoring on one of the courses, as taught by Chulet et al. for the purpose of enabling a student be a part of an online learning system which provides a large body of topics to study and receiving tutoring requests directly related to these topics for the benefit of enabling the student to study and gain credits for any topic they desire and receive more relevant tutoring from tutors prepared for the exact course they are studying.
Le et al. is arguably silent on the tutors being registered based on previously completing coursework with a course and achieving a threshold grade therein, but Epshteyn et al. teaches: [a tutor registration process, comprising] identifying a set of tutors each registered in the host computer to perform tutoring in the specified one of the courses as having previously completed coursework in the specified one of the courses and having achieved a threshold grade in the specified one of the courses (at least at [0981]-[0983], wherein tutors are selected for a course based on the tutor achieving a certain grade in a prior class or a first portion of the class).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Le et al. to have the tutors be registered based on achieving a threshold grade in the course being taken by the student, as taught by Epshteyn et al. for the purpose of ensuring that the tutors are qualified in the specific course in which the student is requesting help for the benefit of increasing the likelihood that the student receives a tutor with the qualifications needed to answer their questions.
Le et al. is also arguably silent on the request including a duration of time, but Almassizadeh et al. teaches: [a tutor system, storing] the request specifying … a duration of tutoring (at least at [0006], [0114], Figure 4, etc. wherein the scheduled tutoring time also includes a duration).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Le et al. to have tutoring request also specify a duration, as taught by Almassizadeh et al. for the purpose of managing student and tutor expectations and thereby avoiding scheduling conflicts or sessions which too long or too short.
In re Claim 12, the previous combination of Le et al., Chulet, Epshteyn et al., and Almassizadeh et al. as applied to claim 11 discloses the claimed invention as shown above. Le et al. further discloses: wherein the retrieved rating for a corresponding one of the tutors is an average of all ratings assigned to the corresponding one of the tutors by past students who had received tutoring from the corresponding one of the tutors (at least at Figure 3 and ¶ [0034], wherein the system retrieves an average rating of all ratings assigned to a particular student by past students who received tutoring from the tutor. Wherein  this is used in the final rating of the tutor in (360) ).
In re Claim 13, the previous combination of Le et al., Chulet, Epshteyn et al., and Almassizadeh et al. as applied to claim 11 discloses the claimed invention as shown above. Le et al. further discloses: wherein the retrieved rating for a corresponding one of the tutors is an average of all ratings assigned to the corresponding one of the tutors by past students who had received tutoring in the specified one of the courses from the corresponding one of the tutors (at least at Figure 3 and ¶ [0035]-[0036], wherein the system retrieves an average rating of all ratings assigned to a particular student by past students who received tutoring from the tutor in a particular subject/sub-subject which may be associated with a course as in [0027]-[0028]. Wherein this is used in the final rating of the tutor in (360). See also Chulet as combined above wherein the subject matter is associated with a course).
In re Claim 14, the previous combination of Le et al., Chulet, Epshteyn et al., and Almassizadeh et al. as applied to claim 11 discloses the claimed invention as shown above. Le et al. further discloses: wherein the retrieved rating for a corresponding one of the tutors is a weighted composition of a [] weighted average of all ratings assigned to the corresponding one of the tutors by past students who had received tutoring from the corresponding one of the tutors, in combination with a [] weighted average of all ratings assigned to the corresponding one of the tutors by past students who had received tutoring in the specified one of the courses from the corresponding one of the tutors (at least at Figure 3 and ¶ [0038], wherein the system retrieves an average rating of all ratings assigned to a particular student by past students who received tutoring from the tutor and an average of all ratings from students who the tutor tutored in the specifically requested subject/sub-subject which may be associated with a course as in [0027]-[0028]. Wherein these two averages are weighted and used in the final rating of the tutor in [0038] and (360). See also Chulet as combined above wherein the subject matter is associated with a course.).
Le et al. is arguably silent on the tutors total rating average being lower than the tutors total rating average for the particular subject/course, however, the examiner takes OFFICIAL NOTICE that the concept and advantages of weighting a total tutor rating average lower than a tutor rating average for a requested subject and/or a tutor having a lower total rating average than a subject specific rating average were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Le et al., by having the total tutor rating average be lower than the subject specific rating average when calculating a final rating, to obtain predictable results of the final rating being primarily boosted by the subject specific rating.
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Le et al., Chulet, Epshteyn et al., and Almassizadeh et al., as applied to claims 1, 6, and 11, respectively, in view of Yaskin et al. (US Pub. 2010/0009332 A1).
In re Claim 5, the previous combination of Le et al., Chulet, Epshteyn et al., and Almassizadeh et al. as applied to claim 1 discloses the claimed invention as shown above. Le et al. is also arguably silent on, but Yaskin et al. teaches: [a tutoring system] wherein the rating for a corresponding one of the tutors is a value computed based upon a differential between a grade of a past student who had received tutoring services from the corresponding one of the tutors prior to receiving the tutoring services and a grade of the past student after the past student had received the tutoring services from the corresponding one of the tutors (at least at [0069]-[0070], wherein a teacher’s provider score is generated based on the percentage of students whose grades increased after meeting with the provider).
Le et al. to have tutoring rating be based upon if tutoring interactions with the tutor resulted in improvement in student’s grades, as taught by Yaskin et al. for the purpose of pairing the student with a tutor with a greater likelihood of making a positive impact on the student’s grades for the benefit of increasing the pedagogic value of the tutoring and incentivizing tutors to provide more impactful educational support.
In re Claim 10, the previous combination of Le et al., Chulet, Epshteyn et al., and Almassizadeh et al. as applied to claim 6 discloses the claimed invention as shown above. Le et al. is also arguably silent on, but Yaskin et al. teaches: [a tutoring system] wherein the rating for a corresponding one of the tutors is a value computed based upon a differential between a grade of a past student who had received tutoring services from the corresponding one of the tutors prior to receiving the tutoring services and a grade of the past student after the past student had received the tutoring services from the corresponding one of the tutors (at least at [0069]-[0070], wherein a teacher’s provider score is generated based on the percentage of students whose grades increased after meeting with the provider).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Le et al. to have tutoring rating be based upon if tutoring interactions with the tutor resulted in improvement in student’s grades, as taught by Yaskin et al. for the purpose of pairing the student with a tutor with a greater likelihood of making a positive impact on the student’s grades for the benefit of increasing the pedagogic value of the tutoring and incentivizing tutors to provide more impactful educational support.
In re Claim 15, the previous combination of Le et al., Chulet, Epshteyn et al., and Almassizadeh et al. as applied to claim 11 discloses the claimed invention as shown above. Le et al. is also arguably silent on, but Yaskin et al. teaches: [a tutoring system] wherein the rating for a corresponding one of the tutors is a value computed based upon a differential between a grade of a past student who had received tutoring services from the corresponding one of the tutors prior to receiving the tutoring services and a grade of the past student after the past student had received the tutoring services from the corresponding one of the tutors (at least at [0069]-[0070], wherein a teacher’s provider score is generated based on the percentage of students whose grades increased after meeting with the provider).
Le et al. to have tutoring rating be based upon if tutoring interactions with the tutor resulted in improvement in student’s grades, as taught by Yaskin et al. for the purpose of pairing the student with a tutor with a greater likelihood of making a positive impact on the student’s grades for the benefit of increasing the pedagogic value of the tutoring and incentivizing tutors to provide more impactful educational support.
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include references related to the invention as a whole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf